Citation Nr: 0908184	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-32 985	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Evaluation of service-connected dysthymic disorder evaluated 
as non-compensably disabling from January 5, 2007, and 
evaluated as 30 percent disabling from January 28, 2008.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to 
October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  


FINDING OF FACT

In February 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant's representative that the appellant wished to 
withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

In February 2009, the appellant's representative notified the 
Board that the appellant had stated that he wished to 
withdrawn his appeal and that he had received a disability 
rating that he approved.  Therefore, there remains no 
allegation of error of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.
	

ORDER

The appeal is dismissed.



		
	                                                     DAVID L. 
WIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


